Citation Nr: 0421359	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  99-24 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an effective date prior to December 7, 
1999, for the grant of service connection for depression with 
anxiety.

2.  Entitlement to an effective date prior to December 7, 
1999, for the grant of a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

A Board of Veterans Appeals (Board) decision of August 21, 
2001, denied an effective date prior to August 15, 1994, for 
the grant of service connection for paroxysmal atrial 
fibrillation, and denied a rating in excess of 10 percent for 
that disability.  In a separate decision, the Board denied 
revision of a prior Board decision of June 1990 denying 
service connection for cardiac arrhythmia on the basis of 
clear and unmistakable error (CUE).  The veteran appealed 
those decisions to the United States Court of Appeals for 
Veterans' Claims (Court).

In an order issued in April 2002, the Court vacated the 
Board's decision to the extent that it failed to develop 
claims for earlier effective dates for the grant of service 
connection for depression with anxiety disorder and for the 
award of a total disability rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  
The Court remanded the case to the Board for the purpose of 
having a Statement of the Case issued in response to the 
claimant's timely Notice of Disagreement with the effective 
dates assigned for the grant of service connection and the 
TDIU.  In each case, the RO had assigned an effective date of 
December 7, 1999.

In August 2002, the Board remanded the case to the RO, with 
instructions to issue a Statement of the Case and provide the 
appellant with an opportunity to file a substantive appeal.  

In an Order dated February 2004, the Court vacated the 
Board's decision, and remanded the matter to the Board for 
actions consistent with the parties' Joint Motions for Remand 
and to Stay Proceedings (Joint Motion).

The Court remanded to the Board, because the Regional Office 
(RO) did not follow the Board's August 2002 remand 
instructions.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

?	The Board must remand this case again because the RO did 
not carry out the instructions in the Board's remand of 
August 2002.

In the remand of August 2002 the Board instructed the RO to 
issue a Statement of the Case addressing the issues of an 
effective date prior to December 7, 1999, for the grant of 
service connection for depression with anxiety and for the 
grant of TDIU.  In addition, the RO was instructed that with 
that document, the RO should notify the appellant that he 
must perfect his appeals by submitting his Substantive Appeal 
(VA Form 9) in order for those claims to be returned to the 
Board for appellate consideration, and should enclose a VA 
Form 9 for the appellant's use.  The February 7, 2003 
Statement of the Case subsequently issued by the RO, 
expressly addressed the issues of "Whether the rating 
decision dated January 24, 2001, assigning an effective date 
of December 7, 1999 (for both claims) was clear and 
unmistakable error."  This Statement of the Case 
specifically noted the law regarding the revision of 
decisions and concluded that revisions were not warranted.  

A Board remand confers upon the veteran the right to 
compliance with the Remand orders, and VA has a duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  In view of the foregoing, the 
issues of an effective date prior to December 7, 1999, for 
the grant of service connection for depression with anxiety 
and for the grant of TDIU must again be remanded for the 
examiner to adjudicate these issues.

The case is Remanded to the RO for the following actions:

1.  The RO should issue a Statement of 
the Case addressing the issues of an 
effective date prior to December 7, 1999, 
for the grant of service connection for 
depression with anxiety and for the grant 
of TDIU.  

2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claims.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




